DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 19 September 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 19 September 2022, Applicant amended claim 1 to recite “inflatable element” instead of “compression element” in order to remove the 112f interpretation of the term. The term “inflatable element” has sufficient structure and is not interpreted under 112f. 
Applicant’s arguments, see 19 September 2022, with respect to the rejection(s) of claim(s) 1, 14 19 under have been fully considered and are persuasive. Applicant argues none of the references specifically teach a plurality of attachment portions arranged on all four sides of the inflatable element in a plus-shaped configuration, as required by amended claims 1, 14 and 19. 
However, upon further consideration, there is a new ground(s) of rejection to claims 1, 14 and 19 in view of Popp’288 that teaches this feature. 
Regarding the rejections to claims 9 and 11, Applicant’s arguments are moot in view of the new grounds of rejections. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment portions” introduced in claims 1, 14, and 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij et al. (US Patent Application 2019/0133602) in view of Popp et al. (US Patent Publication 2019/0290288) in view of Daneshvar (US Patent 5,514,155). 
Claim 1: Kiemeneij’602 teaches a hemostasis device (paragraph [0002]) comprising: 
-a main portion (140) comprising an inflatable element (145 and paragraph [0035]) for placement on top of a site where bleeding is to be stopped (paragraph [0034]) and a plurality of attachment portions (unlabeled slot on each of 141, 142, 143) for attachment to straps (“attachment portions” is interpreted under 112f, the slots are considered to be equivalent to Applicant’s attachment portions disclosed as part of a hook and loop fastener because both allow for releasable connections). The inflatable element (145) is capable of generating an applied force (paragraph [0034]). 
-A first strap (110) adapted to be wrapped around a body part (paragraph [0022] and Figure 2) and releasably attached to itself or the attachment portions of the main portion (paragraph [0023]). The first strap (110) has an axial centerline (i.e. longitudinal axis of the strap 110). 
-A second strap (120) adapted to be wrapped around a body part (paragraph [0022] and Figure 2) and releasably attached to the first strap (paragraph [0023] teaches each of the straps may have a hook & loop mechanism or adhesive, for example, to create a releasable securement mechanism. These securement mechanisms would enable the second strap 120 to be releasably attached to the first strap 110). The second strap (120) has an axial centerline (longitudinal axis of the strap 120).  
The second strap (120) can be oriented at least two different angles so its axial centerline is not aligned with the axial centerline of the first strap in either of the two different angles (see Figure 1; further paragraph [0028] discloses the straps can be pivotably coupled to the main portion such that the angles between the straps 110 and 120 can be adjustable relative to each other in order to conform the particular anatomy of a patient). 
In Keimeneij’602, the attachment portions (i.e. the unlabeled slots on elements 141, 142 and 143, respectively) are arranged on three sides of the inflatable element 145. Therefore, Kiemeneij’602 does not disclose the plurality of attachment portions (i.e. the unlabeled slots on elements 141, 142 and 143, respectively) are arranged on all four sides of the inflatable element 145 in a plus-shaped configuration. 
Like Kiemeneij’602, Popp’288 is directed towards a device for applying pressure to stop bleeding at a vessel opening (Kiemeneij’602 at paragraph [0002] and Popp at paragraph [0002]). 
Popp’288 teaches a main portion (106) having a compression element (112) for applying force. The main portion (106) has a plurality of attachment portions (132) arranged in a plus-shaped configuration on all four sides of the compression element (Figure 3) for attachment to straps (116). The plus-shaped configuration of attachment portions (132) aids in redistributing the compressive force applied by the strap when they are fastened over the body and stabilizes the main portion when it is applied to a patient (paragraph [0046]). As in Keimeneij’602, Popp’288’s attachment portions are pivotably coupled to the main portion (via 114; see paragraph [0044]) to allow for adjustment of angles at which the straps extend.  
It would have been obvious to one of ordinary skill in the art to modify the device taught by Keimeneij’602 by providing four attachment portions arranged in a plus-configuration on all four sides of the main portion, as taught by Popp’288, in order to provide the advantages stated above (see Popp’288 at paragraph [0046]). 
Kiemeneij’602 does not explicitly disclose the first strap is resistant to stretching. 
Daneshvar’155 teaches a device (e.g. Figure 14) for applying pressure to an artery after surgery (column 2, lines 5-14). Daneshvar’155 teaches the device includes a strap (641 and 643) and a compression element (639). The straps are non-stretchable in order to aid in pulling the sides of the compression element towards the skin (column 13, lines 15-20) and to maintain the high pressure that is needed to stop arterial bleeding (column 14, lines 4-11). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keimeneij’602 such that the strap is non-stretchable, as taught by Daneshvar’155, in order to provide the stated advantages. 
Claim 3: Kiemeneij’602 teaches the main portion comprises a rigid plate (144) that is comprised of a material that is less elastic than the material from which the first strap is comprised (paragraph [0035] discloses the plate is rigid). 
Claim 4: Kiemeneij’602’s inflatable element (145) is in the form of a balloon (paragraphs [0034], [0035]). The balloon includes a inflatable layer adjacent to skin (145, but better viewed as element 245 in Figure 4a) and a rigid plate (144, but better viewed as element 244 in Figure 4a; paragraph [0035]). 
Claim 5: Kiemeneij’602’s rigid plate includes the attachment portions (Figure 1 shows the unlabeled slots are part of the rigid plate 144). 
Claim 6: The main portion (140) includes an axial centerline (see the annotated copy of Figure 1 below). 

    PNG
    media_image1.png
    663
    488
    media_image1.png
    Greyscale

The first and second straps (110, 120 respectively) may be oriented such that their centerlines are not aligned with the axial centerline of the main portion (see the annotated copy of Figure 1 above and further paragraph [0028] which discloses the straps can be pivotably attached to the main portion so the angles α, β, χ are adjustable). 
Claim 7: Daneshvar’155 teaches the straps can be all non-stretchable (column 37, lines 12-15) or a combination of non-stretchable and stretchable (column 37, lines 29-35) depending on the pressure needs of the compression element. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Kiemeneij’602 with both elastic and non-elastic straps, as taught by Daneshvar’155, depending on the pressure needs of the compression element. 
Claims 8: In Kiemeneij’602’s, the main portion (140) is considered to be integral with the first strap (110) because it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). In this case, the main portion (140) is fastened with first strap (110) at end 111, as shown in Figure 1. 
Kiemeneij’602 teaches the first strap (110) further comprising at least one pivotable portion (paragraphs [0025[, [0028], [0031]) that separates the main portion (140) from a side portion of the first strap (110). The main portion (140) having an axial centerline and the side portion (110) having an axial centerline, wherein the at least one pivotable portion permits the axial centerline of the side portion to be oriented such that is not aligned with the axial centerline of the main portion (see the annotated copy of Figure 1 in the rejection to claim 6 above; further the strap 110 is pivotable relative to main portion 140, as described in paragraphs [0025], [0028], [0031]). 
Claim 9: Kiemeneij’602 states the first strap can be pivotable relative to the main portion but does not show the specific structure for allowing this function. Therefore, Kiemeneij’602 does not disclose the pivotable portion is comprised of a portion of material having a width that is less than the widths of each of the main portion and the side portion adjacent to the at least one pivotable portion.
Popp’288 shows a main portion (106) and a first strap (116) such that the first strap is pivotably connected to the main portion via a pivotable portion (114). Popp’288 shows the pivotable portion (114) is in the form of a cylindrical attachment point (paragraph [0044] and Figure 3). This pivotable portion has a width that is less than the strap (116) and the main portion (102) (Figure 3). 
It would have been obvious to one of ordinary skill in the art to modify the device taught by Kiemeneij’602 by incorporating the pivotable portion (114) of Popp’288 because Kiemeneij’602 teaches allowing the straps to pivot relative to the main portion, but does not disclose specific structure for performing this function. One of ordinary skill in the art would be motivated to look within the prior art for structure on how to perform this function, such as the structure taught by Popp’228. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (placing the pivoting mechanism of Popp’288 into the main portion of Kiemeneij’602) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the pivotable connection between the straps and the main body as specifically taught by Popp’288 would perform the same function disclosed by Kiemeneij’602. 
Claim 10: Kiemeneij’602 teaches first strap and second straps (110, 120 respectively) have effective lengths which are variable (when applied to a patient, the straps are fastened to themselves using a hook and loop fastener, for example, depending on the size of the limb. Therefore, in use, the effective length of the straps can be changed depending on where they attached. See paragraph [0023]). 
Claim 11: Kiemeneij’602 teaches the hook and loop fastener can be replaced with a buckle (paragraph [0023]). A buckle is equivalent to the “slidable element” (see clamps 1236, 1246 in disclosed by Applicant) because it slides along the strap. A buckle is a slidable element because the strap will slide relative to the buckle in order to adjust the effective length of the strap and fasten the belt to the body (for example, a belt – as in an article of clothing - is a strap wrapped around a person’s waist. The end of the belt slides relative to the belt buckle in order to change the effective length of the belt). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij’602 in view of Popp’288 in view of Daneshvar’155, as applied to claim 1, further in view of Hopkinson et al. (US Patent Application 2019/0314035).
Claim 2:  Kiemeneij’602’s inflatable element (145) is in the form of a balloon (paragraphs [0034], [0035]). The balloon includes a first layer adjacent to skin (145, but better viewed as element 245 in Figure 4a) and a second, opposite layer (144, but better viewed as element 244 in Figure 4a). 
Kiemeneij’602 does not explicitly teach the second layer is less compliant than the first layer. 
Hopkinson’035 is directed towards a device for applying pressure to a puncture site in an vessel after surgery (paragraph [0002]). The device includes straps (120) and a inflatable element (110) in the form of an inflatable balloon (140). The balloon (140) includes a first layer adjacent to the skin (bladder) and a second layer (130) opposite to the first layer. The second layer (130) is thicker and less compliant than the first layer (Figure 2c and paragraphs [0031], [0034], [0035]) in order to convert tension in the straps into a downward forced on the patient (paragraph [0031]) and to prevent upward expansion of the bladder (paragraph [0035]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Kiemeneij’602’s such that the second layer is thicker than the first layer which contacts a patient’s skin, as taught by Hopkinson’035, in order to provide the stated advantages. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij’602 in view of Popp’288 in view of Daneshvar’155, as applied to claim 1, further in view of Daneshvar (US Patent 5,779,657)
Claims 12 and 13: Kiemeneij’602, as modified, teaches the limitations of claims 12 and 13 except that both of the straps are entirely detachable from the main portion. 
Daneshvar’657 is directed towards a device for applying pressure to a part of the body after surgery (column 2, lines 25-31). 
The device (Figure 3) includes a main portion (13) comprising a compression element (15; column 5, lines 20-25), a pair of straps (A and B) that are removably attachable at both ends thereof to the main portion (1) (column 4, lines 30-45 and column 14, lines 35-53) because this will allow the straps to be attached to the main portion in any convenient or more efficient arrangement, as required by the part of the body being treated. It would have been obvious to one of ordinary skill in the art to modify the device taught by Kiemeneij’602 such that the straps are removably attachable to the main portion at both ends, as taught by Daneshvar’657, in order to provide the stated advantages. 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij’602 in view of Popp’288 in view of Daneshvar’657. 
Claim 14: Kiemeneij’602 teaches a hemostasis device (paragraph [0002]) comprising: 
-a main portion (140) comprising an inflatable element (145, paragraphs [0034], [0035]) and a plurality of attachment portions (unlabeled slot on each of 141, 142, 143; (“attachment portions” is interpreted under 112f, the slots are considered to be equivalent to Applicant’s attachment portions disclosed as part of a hook and loop fastener because both allow for releasable connections) for attachment to straps. The main portion has an axial centerline (see annotated copy of Figure 1 below). 
-A first strap (110) releasably attached to one of the attachment portions of the main portion (paragraph [0023]). The first strap (110) has an axial centerline (i.e. longitudinal axis of the strap 110 – see dotted in line in the annotated copy of Figure 1 above). 
-A second strap (120) releasably attached to one of the attachment portions or the first strap (paragraph [0023] teaches each of the straps may have a hook & loop mechanism or adhesive, for example, to create a releasable securement mechanism. These securement mechanisms would enable the second strap 120 to be releasably attached to the first strap 110). The second strap (120) has an axial centerline (longitudinal axis of the strap 120 – see dotted in line in the annotated copy of Figure 1 above).  
The axial centerlines of the straps and main portion may be arranged in a non-linear configuration with respect to each other when the kit is applied on the patient for the promotion of hemostasis at the site (see Figure 1 and paragraph [0028] which further teaches adjustably of the angles between the straps). 
In Keimeneij’602, the attachment portions (i.e. the unlabeled slots on elements 141, 142 and 143, respectively) are arranged on three sides of the inflatable element 145. Therefore, Kiemeneij’602 does not disclose the plurality of attachment portions (i.e. the unlabeled slots on elements 141, 142 and 143, respectively) are arranged on all four sides of the inflatable element 145 in a plus-shaped configuration. 
Like Kiemeneij’602, Popp’288 is directed towards a device for applying pressure to stop bleeding at a vessel opening (Kiemeneij’602 at paragraph [0002] and Popp at paragraph [0002]). 
Popp’288 teaches a main portion (106) having a compression element (112) for applying force. The main portion (106) has a plurality of attachment portions (132) arranged in a plus-shaped configuration on all four sides of the compression element (Figure 3) for attachment to straps (116). The plus-shaped configuration of attachment portions (132) aids in redistributing the compressive force applied by the strap when they are fastened over the body and stabilizes the main portion when it is applied to a patient (paragraph [0046]). As in Keimeneij’602, Popp’288’s attachment portions are pivotably coupled to the main portion (via 114; see paragraph [0044]) to allow for adjustment of angles at which the straps extend.  
It would have been obvious to one of ordinary skill in the art to modify the device taught by Keimeneij’602 by providing four attachment portions arranged in a plus-configuration on all four sides of the main portion, as taught by Popp’288, in order to provide the advantages stated above (see Popp’288 at paragraph [0046]). 
Kiemeneij’602 does not teach both ends of the first and second straps are removably attachable to main portion. 
Daneshvar’657 is directed towards a device for applying pressure to a part of the body after surgery (column 2, lines 25-31). 
The device (Figure 3) includes a main portion (13) comprising a compression element (15; column 5, lines 20-25), a pair of straps (A and B) that are removably attachable at both ends thereof to the main portion (1) (column 4, lines 30-45 and column 14, lines 35-53) because this will allow the straps to be attached to the main portion in any convenient or more efficient arrangement, as required by the part of the body being treated. It would have been obvious to one of ordinary skill in the art to modify the device taught by Kiemeneij’602 such that the straps are removably attachable to the main portion at both ends, as taught by Daneshvar’657, in order to provide the stated advantages. 
Claim 15: Kiemeneij’602 teaches the main portion comprises a rigid plate (144) that is comprised of a material that is less elastic than the material from which the first strap is comprised (paragraph [0035] discloses the plate is rigid). 
Claim 16: Kiemeneij’602’s compression element (140) is in the form of a balloon (paragraphs [0034], [0035]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij’602 in view of Popp’288 in view of Daneshvar’657, as applied to claims 16, further in view of Wada et al. (US Patent 2004/0098035).
Kiemeneij’602, as modified, teaches the limitations of claims 17 and 18 except for a plurality of inflatable elements in which they press into each other when inflated. 
Wada’035 is directed towards a hemostasis device for placement on a limb after a surgery (paragraph [0004]). The device includes a compression element in the form of two balloons (5 and 6) in which the balloons press into each other when inflated in order to apply a compression force that provides a better hemostatic effect and is more reliable in stopping bleeding at the puncture site (paragraphs [0105], [0106]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the inflatable element of Keimeneij’602 with a pair of balloons, as taught by Wada’035, in order to provide the stated advantages. 
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreiling et al. (US Patent 5,139,512) in view of Popp’288 in view of Kiemeneij’602. 
Claim 19: Dreiling’512 is directed towards a device for applying pressure to a part of the body after surgery (column 1, lines 5-10). 
The device (Figure 3) includes a main portion (31) comprising a compression element (34) and a plurality of attachment portions (20; the term “attachment portions” is interpreted under 112f. The d-rings 20 are considered to be equivalent to the hook and loop fastener disclosed by applicant because it allows for releasable attachment of the straps to the main portion by weaving the loops through the d-rings as in a belt with a buckle having two d-rings) arranged on four sides of the inflatable element in a X-shaped configuration (Figure 3). Each of the attachment portions (20) are adapted for securing a strap (15) thereto. 
There is a first strap (15) and a second strap (15; column 3, lines 59-60) each removably attachable (via d-rings 20; Figure 2 shows the straps looped through the d-rings as in a belt with a buckle having two d-rings) at both ends thereof to the main portion (31). 
Dreiling’512 teaches the attachment portions (20) are arranged in an x-shape, rather than a plus-shape, as required by the claims. 
However, it is old and well known to adjust the angle at which attachment portions extend from a pressure applier. 
For example, Popp’288 teaches a device for applying pressure to the body to stop bleeding (paragraph [0002]). 
Popp’288 teaches a main portion (106) having a compression element (112) for applying force. The main portion (106) has a plurality of attachment portions (132) arranged in a plus-shaped configuration on all four sides of the compression element (Figure 3) for attachment to straps (116). The plus-shaped configuration of attachment portions (132) aids in redistributing the compressive force applied by the strap when they are fastened over the body and stabilizes the main portion when it is applied to a patient (paragraph [0046]). Popp’288’s attachment portions are pivotably coupled to the main portion (via 114; see paragraph [0044]) to allow for adjustment of angles at which the straps extend.  
It would have been obvious to one of ordinary skill in the art to modify the device taught by Dreiling’512 by providing four attachment portions arranged in a plus-configuration on all four sides of the main portion by creating a pivotable connection, as taught by Popp’288, in order to provide the advantages stated above (see Popp’288 at paragraph [0044], [0046]). 
Dreiling’512 does not teach the compression element is inflatable. 
Kiemeneij’602 is directed towards a similar compression apparatus for placement on the body (paragraph [0002]). Kiemeneij’602 teaches a compression element (145) attached to a main portion (140). The compression element can be in the form of a threaded posted , as in Dreiling’512, or an inflatable bladder (paragraph [0034]). In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Dreiling’512 by substituting the threaded post compression element with an inflatable element, because Kiemeneij’602 teaches these two elements are obvious substitutes of one another. Further, one of ordinary skill in the art would have expected either compression element (i.e. threaded post or inflatable element) to perform equally well at applying pressure to a point on the body because Kiemeneij’602 teaches it is known to substitute one compression element with another. 
Claim 20: In the device of Dreiling’512 in view of Popp’228, the main portion, the first strap and the second strap each have an axial centerline.  The axial centerlines can be arranged in a non-linear configuration with respect to each other when the kit is placed on a patient because Popp’228 teaches the attachment portions (132) are pivotable relative to the main body (at 114) to adjust the angle of the straps (paragraph [0044]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        21 November 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771